Case 3:20-cv-00147-JMK Document 2-1 Filed 06/22/20 Page 1 of 5 Exhibit A
                                                               Page 1 of 5
Case 3:20-cv-00147-JMK Document 2-1 Filed 06/22/20 Page 2 of 5 Exhibit A
                                                               Page 2 of 5
Case 3:20-cv-00147-JMK Document 2-1 Filed 06/22/20 Page 3 of 5 Exhibit A
                                                               Page 3 of 5
Case 3:20-cv-00147-JMK Document 2-1 Filed 06/22/20 Page 4 of 5 Exhibit A
                                                               Page 4 of 5
Case 3:20-cv-00147-JMK Document 2-1 Filed 06/22/20 Page 5 of 5 Exhibit A
                                                               Page 5 of 5
